         Case 1:19-cv-00079-BMM Document 76 Filed 07/20/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                           DISTRICT OF MONTANA
                             BILLINGS DIVISION


DARLENE MAAS,                                   Case No. CV-19-79 -BLG-BMM

                     Plaintiff,                JUDGMENT IN A CIVIL CASE

  vs.

CITY OF BILLINGS, MONTANA,
   MONTANA POLICE BILLINGS
   DEPARTMENT; CHIEF RICH ST.
   JOHN, CAPTAIN CONRAD,
   OFFICER KEIGHTLEY, OFFICER
   LANGE, OFFICER AGUILAR,
   OFFICER SCHAFF, AND JOHN
   DOES 1-10,

                     Defendants.


        Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

  X    Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

        JUDGMENT IN FAVOR OF DEFENDANT'S AGAINST PLAINTIFF.

        Dated this 20th day of July, 2021.

                                  TYLER P. GILMAN, CLERK

                                  By: /s/ A. Carrillo
                                      Deputy Clerk
